Case 4:21-cv-01065 Document 1-3 Filed on 03/31/21 in TXSD Page 1 of 2




                         EXHIBIT C
                Case 4:21-cv-01065 Document 1-3 Filed on 03/31/21 in TXSD Page 2 of 2
                                         Harris County Docket Sheet


2021-11779
COURT: 164th
FILED DATE: 3/1/2021
CASE TYPE: Other Injury or Damage

                                         DALISAY, JOHN




                                                                                      k
                                    Attorney: O'ROURKE, SEAN EDWARD




                                                                                   ler
                                                  vs.




                                                                                tC
                                  ALL NIPPON AIRWAYS CO LTD




                                                                            ric
                                                                         ist
                                           Docket Sheet Entries




                                                                      sD
             Date       Comment




                                                                  es
                                                                  rg
                                                           Bu
                                                        n
                                                     ily
                                                   ar
                                               M
                                            of
                                          e
                                      ffic
                                 y O
                              op
                           C
                         ial
                      fic
                      of
                    Un




2021-11779                                                                                    Page 1 of 1

164                                                                                 3/17/2021 11:49:13 AM
